Citation Nr: 1503693	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-00 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new material evidence has been submitted to reopen a claim of service connection for right testicle condition, and, if so, whether service connection is warranted.

2.  Whether new material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee injury, and, if so, whether service connection is warranted.

3.  Whether new material evidence has been submitted to reopen a claim of service connection for a left knee injury, and, if so, whether service connection is warranted.

4.  Whether new material evidence has been submitted to reopen a claim of service connection for a lumbar spine disability, and, if so, whether service connection is warranted.

5.  Entitlement to service connection for a left testicle condition.
6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

7.  Entitlement to service connection for a skin disability of the groin.

8.  Entitlement to a compensable rating for a fracture of the fourth digit of the right hand.


REPRESENTATION

Veteran represented by:	Carl S. Pittman


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973 with subsequent service in the Army Reserves.  

These matters come before the Board of Veterans' Appeals (Board) from March 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of that hearing is of record.  During that hearing, the Veteran raised a claim for service connection for aggravation of a bilateral testicle condition as a result of VA treatment pursuant to 38 U.S.C.A. § 1151.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for bilateral knee, testicle, lumbar spine, and psychiatric disorders as well as for skin condition of the groin are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in September 1980, the RO denied a claim for service connection for a right testicle condition. 

2.  The evidence associated with the claims file subsequent to the September 1980 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right testicle condition.

3.  In an unappealed rating decision issued in December 2006, the RO denied a claim for service connection for a lumbar spine disability, and declined to reopen claims for service connection for right and left knee disabilities. 

4.  The evidence associated with the claims file subsequent to the December 2006 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for right knee, left knee and lumbar spine disabilities.

5.  The Veteran's right hand fourth digit fracture is manifested by pain with movement, pain on palpation, and a gap of less than once inch between his ring finger and the proximal transverse crease of the palm; ankylosis and interference with the overall function of the right hand and fingers have not been shown.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen claims of entitlement to service connection for right testicle, right knee, left knee and lumbar spine disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for a 10 percent rating, but no higher, for right fourth finger fracture have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5299-5229 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In light of the Board's favorable decision in reopening the claim of service connection for right testicle, right knee, left knee, and lumbar spine disabilities, there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2007, prior to the date of the issuance of the appealed rating decision.  The June 2007 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, no other development is required with respect to the duty to notify.

VA has also fulfilled its duty to assist in obtaining all of the identified VA and private treatment records and examination reports and correspondence for the appeal.  The February 2008 and October 2011 VA examinations are found to be adequate, as the examiner reviewed the record and accurately reported the Veteran's history, along with all pertinent current findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected right fourth digit fracture has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's hearing, the issues on appeal were identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

Petitions to Reopen

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  


Right Testicle Condition

The Veteran first filed a claim for a right testicle condition in August 1980.  In a September 1980 rating decision, the RO denied a claim of service connection for a right testicle condition on the basis that the evidence did not show that the Veteran had any trouble with his testicles while on active duty and there was no showing that he had a current diagnosis of a testicular problem or that any such problem was related to his active military service.  By letter dated September 18, 1980, the Veteran was notified of this decision and his appellate rights.  The Veteran did not file an NOD, or submit new and material evidence, within the one year appeal period.  Thus, this decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).

Evidence before the AOJ in September 1980 included STRs that showed on August 11, 1970, the Veteran reported a history of atrophy in the right testicle five years ago and current complaints of a hard, firm left testicle of one month duration.  He was diagnosed with orchitis and referred for a surgery consult.  A pre-induction examination noted that he was treated for orchitis in August 1970 with no disqualifying defects.  July 1973 separation examination was negative for any complaints, treatment, or diagnoses related to the Veteran's testes.      

VA Form 10-7131 dated in November 1977 indicated that the Veteran was treated at a VA Hospital for undescended testes.  

Evidence of record since the AOJ issued the decision in September 1980 includes October 2014 testimony in which the Veteran indicated that his testicle condition worsened during service as well as from when he was discharged from service.   More specifically, he claimed that his testes became smaller and were associated with pain during active duty.  He also indicated that he has a current condition in his testes for which he received hormone treatment beginning in 1977 and as recently as 2014.  VA treatment records include a diagnosis of hypogonadism.  The Board finds that the Veteran's testimony regarding changes in his testes during active service as well as current treatment for a condition in his testes has not been previously considered and, if presumed true, raises a reasonable possibility of substantiating the claim when viewed in light of VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right testicle condition are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As addressed in the remand below, the Board finds that further evidentiary development is warranted prior to adjudication on the merits of this claim.

Right Knee, Left Knee, and Low Back Disabilities

In December 2006, the RO declined to reopen previously denied claims for service connection for right and left knee disabilities and denied service connection for a lumbar spine disability on the merits.  By letter dated December 19, 2006, the Veteran was notified of this decision and his appellate rights.  The Veteran did not appeal and did not remit any submissions to the RO which contained new and material evidence pertaining to the claim prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The decision became final.  

Evidence of record since the December 2006 AOJ decision includes findings on the October 2011 VA examination as well as October 2014 testimony in which the Veteran claimed that during active service, he stretched a ligament in his left knee in service and underwent a 90 day rehabilitation program twice causing stress on his knees and back.  The Board finds that the Veteran's testimony regarding two 90 day courses of treatment for stretching a ligament in his knee has not been previously considered and, if presumed true, raises a reasonable possibility of substantiating the claim when viewed in light of VA's duty to assist.  See Shade, 24 Vet. App. 110 (2010).  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right knee disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 .  As addressed in the remand below, the Board finds that further evidentiary development is warranted prior to adjudication on the merits of this claim.


Increased Rating for Right Hand Fourth Digit Fracture

The Veteran seeks a compensable rating for his right hand fourth digit (index finger) fracture.  He asserts his disability is more severe than what is represented by a noncompensable rating.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Pain, in and of itself, that does not result in additional functional loss, however, does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) preceding Diagnostic Code 5216.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.

The Veteran's right fourth finger is currently rated as noncompensable under 38 C.F.R. §  4.71a, Diagnostic Code 5299- 5227.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

The rating schedule distinguishes between major (dominant) and minor (non-dominant) extremity; medical records show the Veteran to be right-handed, so the criteria for the major extremity apply.  See February 2008 VA examination.
Under Diagnostic Code 5227, a maximum zero percent rating is warranted for unfavorable or favorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, Diagnostic Code 5227. 

Since the Veteran is in receipt of the maximum disability rating available under Diagnostic Code 5227, the Board also will consider other potentially applicable Diagnostic Codes in the Rating Schedule.  

Although the Board recognizes that the Veteran currently is in receipt of the maximum zero percent disability rating, the Note to Diagnostic Code 5227 states that an amputation evaluation should also be considered, particularly where ankylosis is present.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); see Nix v. Brown, 4 Vet. App. 462, 465 (1993); see also Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

Here, there is no competent evidence suggesting that the Veteran experiences ankylosis in his right index finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227. Specifically, at the February 2008 and October 2011 VA examinations, the examiners found that there was no ankylosis in in the fingers or thumbs.  Also, the October 2011 VA examiner indicated that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

The Note to Diagnostic Code 5227 also states that an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand due to the service-connected right fourth finger. Overall, there is no evidence that the right fourth finger has interfered with the overall function of the right hand, such that a separate evaluation is warranted under the Note to Diagnostic Code 5227.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic Code 5229, which contains the diagnostic criteria for limitation of motion of individual digits.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  For limitation of motion in the index finger, if there is a gap of less than one inch (2.5 centimeters) between the fingertip and the palm crease, with the finger flexed to the extent possible, then it is given a 0 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  However, if there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees, then a 10 percent rating is warranted.  Id.  February 2008 and October 2011 VA examinations note that there was a gap between the ring finger and the proximal transverse crease of the palm.  However, the October 2011 VA examination clarified that the gap was less than 1 inch (2.5 cm) with painful motion beginning at a gap of less than 1 inch (2.5cm) of the ring finger, including on repetitive motion.  There was no limitation of extension, including on repetition.  No other fingers were identified as having any limitations.  The examiner indicated that there was functional loss or functional impairment of the finger and limitation of motion on repetition manifested by less movement than usual and pain on movement in the right ring finger.  Therefore, no higher than a noncompensable rating is warranted under Diagnostic Code 5229.  

On October 2011 VA examination, degenerative or traumatic arthritis of the right hand was found on X-ray, but there was not degenerative or traumatic arthritis documented in multiple joints of the same hand including thumb and fingers.  Also, the X-ray report revealed mild degenerative changes at first MCP joint and mild subluxation of the interphalangeal joint of thumb, unremarkable examination otherwise.  Regardless, the Board observes that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As Diagnostic Code 5229 provides for a 10 percent rating for limitation of motion of the index and long fingers, respectively, the Board finds that pursuant to Burton, a rating of 10 percent is warranted for the Veteran's service-connected right hand fourth finger fracture.  See also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

The Board notes that a 10 percent rating is the maximum schedular rating for the Veteran's service-connected right fourth finger fracture based on loss of motion; accordingly, the Board need not address the potential for a higher rating based on functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229; see also Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 38 C.F.R. §§ 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect). 

The Board has also considered whether a separate evaluation is warranted for the Veteran's scar under Diagnostic Code 7805.  On October 2011 VA examination, the examiner found that there was a scar that was not painful and/or unstable or had the total area of all related scars greater than 39 square cm (6 square inches).  Further, the weight of the evidence does not support, and the Veteran has not alleged, that the scar was productive of limitation of function of the right fourth finger.  Therefore, the Board finds that the Veteran is not entitled to a separate compensable rating for scars under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118 , Diagnostics Code 7800 to 7805 (in effect before October 23, 2008) (the revised criteria for rating scars do not apply to applications received by VA before October 23, 2008 unless a veteran requests review under the "new" criteria).

Moreover, because the schedular ratings for the service-connected disability on appeal fully address his symptoms, which included mainly pain with movement and pain with palpation and a gap of less than one inch between his ring finger and the proximal transverse crease of the palm, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, although the Veteran reported that he used his left hand during flare-ups due to pain and swelling, he has not contended, and the evidence does not otherwise reflect, that his impairment of the right fourth finger renders him unable to secure or follow a substantially gainful occupation.  Therefore, entitlement to a total disability rating based on individual unemployability is not reasonably raised as part of this appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

New and material evidence to reopen the claim for service connection for a right testicle condition has been received.

New and material evidence to reopen the claim for service connection for a right knee disability has been received.

New and material evidence to reopen the claim for service connection for a left knee disability has been received.

New and material evidence to reopen the claim for service connection for a lumbar spine disability has been received.

A 10 percent disability rating, but no higher, for right hand fourth digit fracture is granted for the entire appeal period.


REMAND

The Board has determined that prior to further appellate review of the service connection claims on appeal, additional evidentiary development is warranted.

With respect to the bilateral testicular disorder, the Veteran claims that this condition worsened during service.  Although there is no record of treatment for testicular problems during active duty service, the Veteran competently and credibly testified that his testes became smaller during service and were associated with pain, triggering VA's duty to obtain an examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the bilateral knee and back disorders, the Veteran's service treatment records documented treatment in July 1972 regarding right knee chondromalacia.  The Veteran submitted numerous statements from himself as well as fellow comrades indicating that he injured his left knee while playing sports in service.  During his October 2014 hearing, he testified that he pulled a ligament in his left knee and underwent two separate 90 day programs to strengthen his left knee, which also caused stress on his right knee.  He also indicated that the knee disorders affected his back.  On October 2011 VA examination, in regards to the right knee, the examiner indicated that the right knee was not caused by an in-service injury or service-connected disability, while also determining that the left knee was not related to service.  However, the VA examiner did not provide a reason for the opinion.  At the same time, the VA examiner determined that the back was not related to service or a bilateral knee disability; however, the examiner did not consider whether or not the back was aggravated by a bilateral knee disability.  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014).  Therefore, the Board believes that the Veteran should be afforded another VA examination to determine the nature and etiology of all bilateral knee and back disorders.

The Veteran has alleged an in-service stressor incident in which he served as a pallbearer for deceased GIs retuning from Vietnam and saw their dead bodies and charred remains.  See November 2007 PTSD questionnaire and October 2014 hearing transcript.  Additionally, he claims that his depression is related to his testicular problems for which he is also seeking service connection.  The Veteran should be scheduled for a VA examination with an appropriate clinician to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD and major depressive disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the Veteran's service connection claim for a skin disability of the groin (claimed as groin itch), inasmuch as he solely contends that his skin disability of the groin has developed secondary to his claimed bilateral testicular disorder, the Board observes that this issue is inextricably intertwined with the question of whether service connection is warranted for the claimed bilateral testicular disorder. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, a decision on this issue is deferred pending the adjudication of the claim of entitlement to service connection for bilateral testicular disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA outpatient records.

2.  Then schedule the Veteran for an examination to determine the nature and etiology of any current bilateral testicular disorder.  All indicated tests and studies should be conducted.  The claims folder, including any relevant electronic records, must be made available for the examiner for review.  The examiner should address the following:

(a) Did the Veteran's preexisting orchitis and right testicle atrophy permanently increase in severity during active service? 

(b) If there was a permanent increase in severity in his preexisting orchitis and right testicle atrophy during service, then was such permanent increase clearly and unmistakably (undebatably) due to the natural progression of the disability?

(c) If additional testicular disabilities apart from orchitis and right testicle atrophy are identified, to include hypogonadism, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is related to a disease, injury, or event therein? 

(d) In addressing (a)-(c) above, the examiner should discuss the initial service examination, which included a diagnosis of orchitis and referred to an August 11, 1970 surgery consult noting a five year history of right testicle atrophy, symptoms of a hard and firm left testicle, and a diagnosis of orchitis, as well as the Veteran's competent and credible reports of his testes decreasing in size with associated pain during service.  

(e) Is it at least as likely as not (50 percent or greater probability) that any current skin disorder of the groin, including tinea cruris, chronic pruritus rash, and lichen simplex chronicus, is related to a testicular condition, including any medication used to treat a testicular condition?

(f) Is it at least as likely as not (50 percent or greater probability) that any current skin disorder of the groin, including tinea cruris, chronic pruritus rash, and lichen simplex chronicus, is aggravated beyond the normal course of the condition by a testicular condition, including any medication used to treat a testicular condition?

The examiner should provide the supporting rationale for any opinion expressed.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history should be set forth in detail.

3.  Schedule the Veteran for an examination to determine the nature and etiology of any current bilateral knee and back disabilities.  All indicated tests and studies should be conducted.  The claims folder, including any relevant electronic records, must be made available for the examiner for review.  

(a) The examiner must identify all bilateral knee and back disabilities found to be present.  

(b) For each knee and back disability found, the examiner should provide opinion whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in service, or is related to a disease, injury, or event therein?  In addressing this question, the examiner should discuss the in-service treatment for the right knee in July 1972 as well as the alleged left knee injury from playing sports in service and undergoing two separate knee strengthening programs, which placed additional stress on his knees and back.  If arthritis of the knee and back is diagnosed, the examiner should opine as to whether it was present within the first post-service year.  

(c) If a relationship is found between the Veteran's service and a current back disabilty, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such back disability caused a bilateral knee disability.

(d) If a relationship is found between the Veteran's service and a current back disability, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that a bilateral knee disability was aggravated beyond the normal course of the condition by the back disability.

(e) If a relationship is found between the Veteran's service and either knee disability, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such knee disability caused the Veteran's current back and other knee disabilities.

(f) If a relationship is found between the Veteran's service and a either knee disability, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that a current back disability and/or disability of the other knee was aggravated beyond the normal course of the condition by the service-connected knee disability.

The examiner should provide the supporting rationale for any opinion expressed.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history should be set forth in detail.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, including PTSD and major depression disorder.  All indicated tests and studies shall be conducted.
The claims folder, including any relevant electronic records, must be made available for the examiner for review.  

For each current psychiatric disability identified (including depression as diagnosed on March 2009 VA examination), the examiner should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to his reported stressors during service, or is otherwise the result of a disease, injury or event in service?

(b) Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability was caused (in whole or in part) by a service-connected disability (he claims that his depression is related to a testicular disability for which he is currently seeking service-connection)?

(c) Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability was aggravated beyond the normal course of the condition by any service-connected disability (he claims that his depression is related to a testicular disability for which he is currently seeking service-connection)?

(d) If the Veteran has met the criteria for a diagnosis of PTSD, what is(are) the stressor(s) that support the diagnosis?  (The Veteran has alleged an in-service stressor incident in which served as a pallbearer for deceased GIs retuning from Vietnam and saw their dead bodies and charred remains.)

The examiner should provide the supporting rationale for any opinion expressed.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history should be set forth in detail.

5.  If any claim on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


